*1417Appeal from a judgment of the Monroe County Court (Alex R. Renzi, J.), rendered June 28, 2006. The judgment convicted defendant, upon a jury verdict, of aggravated cruelty to animals.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, upon a jury verdict, of aggravated cruelty to animals (Agriculture and Markets Law § 353-a [1]). The conviction arises out of defendant’s treatment of a three-month-old pit bull. Contrary to defendant’s contention, County Court properly allowed an investigator from the Humane Society to testify with respect to defendant’s improper care of another dog several months prior to the incident in question inasmuch as evidence of the prior incident was relevant to establish intent and the absence of mistake or accident (see People v Brown, 57 AD3d 1461, 1463 [2008], lv denied 12 NY3d 814 [2009]; see generally People v Allweiss, 48 NY2d 40, 46-47 [1979]; People v Molineux, 168 NY 264, 293-294 [1901]). Present—Scudder, EJ., Hurlbutt, Martoche, Smith and Centra, JJ.